Of the several reasons of appeal, the third contains substantially all the alleged errors of the trial court. This is "whether or not the oral promise of an executive officer of a corporation to pay for goods sold to and upon the credit of said corporation and charged and billed to said corporation binds such an officer individually."
This reason of appeal, if it correctly stated the ruling of the trial court, would show that such ruling was erroneous. The record does not sustain the assertion that the court so ruled. It does not appear in the record that the goods were sold "upon the credit of the corporation," the New Haven Trucking Company, though the goods were charged to that company and were received and used by the company for its benefit. These facts are, indeed, evidence, more or less convincing according to circumstances, tending to prove that the original credit was given to the Trucking Company, but they are not conclusive.
The promise required by the statute of frauds to be in writing is a promise to answer for the debt of another, not the promissor's own debt. The only question in the case is, was this the defendant's own debt, which it is admitted he agreed to pay, or was it in a legal sense *Page 590 
the Trucking Company's debt. To whom was the credit originally given? This is always a question of fact. Cases may be found where it has been held that the evidence does not justify the conclusion of the trier upon this question, but none that hold that it is a question of law. The finding in this case does not state in direct terms that the court finds as a fact that the original credit was given by the plaintiff to the defendant, but states that the court reached this conclusion: "That the promise of the defendant to pay for the gas and oil . . . was an original undertaking and not an undertaking to an answer for the debt . . . of another." Whether this conclusion be regarded, as intended by the court, as one of fact or of law is of no importance in this case, because the facts detailed in the finding justify the conclusion as a fact, that the credit was given to the defendant, and no other rational conclusion is possible. The case of Loomis v. Smith, 17 Conn. 115, sustains this conclusion.
   There is no error.
In this opinion the other judges concurred.